Citation Nr: 1618298	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  07-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this matter in May 2012 and September 2013 for further development.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Travel Board hearing in Los Angeles, California.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board referred the case for a medical expert opinion pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, section 3(a), 114 Stat. 2096, 2097 (2000); 38 U.S.C.A. § 7109 (West 2014); and 38 C.F.R. § 20.901.  The requested medical expert opinion was provided in November 2015.  In January 2016, the Board sent the Veteran a letter that informed him of the medical opinion and was enclosed with a copy of the opinion.  The letter further informed the Veteran that he had 60 days from the date of the letter to review the opinion and submit any additional evidence or argument, and that if he submitted additional evidence he had the right to have such evidence considered by the AOJ for review and issuance of a supplemental statement of the case.  In addition, he could waive, in writing, his right to initial AOJ consideration of the new evidence, and request that the Board proceed with adjudicating the appeal.  To that end, the Board enclosed with the letter a "Medical Opinion Response Form" on which the Veteran was to indicate a preference as to waiver or nonwaiver of initial AOJ consideration of new evidence and/or argument.

In February 2016, the Veteran submitted additional evidence from the VA Long Beach Healthcare System, the VA Greater Los Angeles Healthcare System, and the Los Angeles Vet Center dating through January 2016, as well as additional arguments in response to the November 2015 medical expert opinion.  The additional evidence and argument are not duplicative of evidence already discussed in the statement of the case or the supplemental statements of the case.  The Veteran did not return the Medical Opinion Response Form or otherwise indicate a preference as to waiver or nonwaiver of initial AOJ consideration of the additional evidence and argument.

Under 38 C.F.R. § 19.31 (2015), a supplemental statement of the case must be furnished to the claimant when additional pertinent evidence is received after issuance of the statement of the case or the most recent supplemental statement of the case.  See also 38 U.S.C.A. § 7105.  As these requirements have not been satisfied, and the Veteran has not waived initial AOJ consideration of the additional evidence and argument, see 38 C.F.R. § 20.1304, a remand is required to ensure the Veteran's due process rights.  On remand, the AOJ must provide the Veteran a supplemental statement of the case addressing all of the pertinent evidence concerning the issue on appeal.

Accordingly, the case is REMANDED for the following action:

Review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted for an acquired psychiatric disability, to include PTSD.  If any benefit sought remains denied, furnish the Veteran with another supplemental statement of the case.  The supplemental statement of the case should reflect consideration of the November 2015 medical expert opinion, the Veteran's additional argument submitted in February 2016, and the additional medical evidence submitted by the Veteran in February 2016 from the VA Long Beach Healthcare System, the VA Greater Los Angeles Healthcare System, and the Los Angeles Vet Center.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




